Order filed December 29, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00923-CV
                                   ____________

      IN THE ESTATE OF LEROY LEMONS, DECEASED, Appellant


                On Appeal from the County Court at Law No 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 13-CPR-025394

                                    ORDER

      The notice of appeal in this case was filed October 21, 2015. The clerk’s
record was filed November 19, 2015. To date, the filing fee of $205.00 has not
been paid. No evidence that appellants are excused by statute or the Texas Rules of
Appellate Procedure from paying costs has been filed. See Tex. R. App. P. 5.
Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before January 8, 2016. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                   PER CURIAM